DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24, 2020 has been entered, wherein claims 15 and 18 were amended.  Claims 1-14, 16, 19, and 23 have been previously cancelled, with claims 25-34 being previously withdrawn, so that claims 15, 17, 18, 20-22, 24, and 35-37 are pending examination. The claim rejections made under 35 USC 112(a, b) in the previous Office action have been withdrawn, except for the rejection being maintained under 35 USC 112(a) regarding the hardware of the sensor, which has not been described in the specification.  No description of sensor hardware has been provided.  


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of the earlier filing date of the United States Patent Application No. 14/791,644 filed July 6, 2015 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/791,644, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Only the sensors that measure hydraulic fluid level in the reservoir are described as being able to detect fluid leakage in the 14/791,644 application.  See additional description below under Specification.   


Specification
The proposed amendment to the specification is not entered, since support for the proposed amendment is not found in the 14/791,644 application (to which the instant application claims benefit), where leakage detection is only achieved via a measurement of the fluid level in the reservoir:
An alternative height measurement that can be used in addition, or as an alternative, to other height measurements, is measurement of the level of hydraulic fluid in reservoir 52, for example with a level sensor using ultrasound or induction. This measurement is also capable of detecting leakage of hydraulic fluid. (7:33-36) 

That is, not all sensors and elements of the control system are capable of detecting hydraulic fluid leakage.  Only the sensors that measure hydraulic fluid level in the reservoir are described as being able to detect fluid leakage in the 14/791,644 application.  The proposed amendment to the specification describes that control signal 68 and other control signals 70 include signals that allow leakage detection, but signal 68 is motor control signal sent to motor 18 and control signal 70 provides control signals 74 to individual valves.  It is not clear how outgoing signals from the controller 60 to the motor and valves define signals that detect leakage. Such a relationship is not consistent with the instant specification or that of the 14/791,644 application.  Further, the instant specification describes features not supported in the ‘644 application, generally describing measuring changes in the hydraulic system to enable a detection of any leakage of hydraulic fluid and also that “the measurement can be compared with the theoretical changes of the hydraulic system by comparing with the motor RPM thereby further enabling a detection of any leakage.”  (2:15-20) However, no relationship among the signals 68 and 70 and the leakage detection is described.  
    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15, 17-18, 20-22, 24, and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
Specifically, claim 15 recites “the sensor does not require contact of the hydraulic liquid with hardware of the sensor for measurements,” which has not been described in the specification.  No description of sensor hardware has been provided.
Claim 15 also recites:
     wherein the sensor of the measurement system is contained in the hydraulic reservoir and is configured for measuring a level, a pressure, or a volume of hydraulic liquid and/or a change of the level, the pressure or the volume, and 
     wherein the measurement from the measurement system is used to detect leakage of hydraulic fluid

but no support in the instant specification is found for sensors that can measure changes in pressure or volume of the hydraulic fluid and can also detect fluid leakage.   As described above, only support for the fluid level sensor (ultrasonic sensor 52) being able to detect leakage is found in the 14/791,644 application.    
Claims 18, 20-22, 24, and 35-37 are rejected as being dependent from a rejected claim. Appropriate action is necessary.  No new matter should be added.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 17, 22, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 6,634,461, hereinafter “Baker”), in view of Unger (US 2011/0083504, “Unger”), of record, and as evidenced by Berends, et al.  (US 6,315,079, hereinafter “Berends”) and Schultz (US 4,598,797, hereinafter "Schultz"), both of record.  

Regarding claim 15, Baker teaches a lifting system (Fig 1) comprising at least two lifting devices, each lifting device comprising: 
a mobile frame 18 (movable via wheels 28) with a moveable carrier 32 capable of carrying a vehicle; 
a drive which 38 acts on the carrier and comprises a hydraulic system and hydraulic liquid (necessarily comprising a hydraulic reservoir, from which the fluid is pumped, and connections therebetween, col 3, lines 42-57, in that one of ordinary skill in the art would understand that a hydraulic piston and cylinder device, such as described by Baker, would necessarily require some form of integrated fluid tank or reservoir to hold the fluid to be displaced into or out of the piston and cylinder device, to function as intended, such as evidenced by Berends, col 2, lines 47-57); 
a measurement system comprising a sensor 48 (col 4, lines 5-12), configured for measurement of the height of the carrier, with the sensor configured for generating a measurement signal from the hydraulic system that is indicative for the height of the carrier, or a change thereof; and 
a controller 40 capable of controlling the height of the carrier in response to the measurement signal of the measurement system (col 3, line 59 – col 4, line 36) and for synchronizing the height of the carriers of the at least two lifting devices (col 4, lines 16-25; col 5, para 2), and

however, Baker does not explicitly teach that the sensor does not require contact of hydraulic liquid on the sensor for indirect measurements, that the sensor is contained in the reservoir, that the measurement from the system is used to detect leakage of hydraulic fluid, and that the sensor is directly connected to the controller of the device.     
The particular structure of the sensor of Baker is not specifically described, however Baker teaches the sensor can be disposed elsewhere in the system (Ibid.).  Unger is concerned with measuring the level of a fluid in a reservoir using an ultrasonic sensor 20 and teaches providing the sensor 20 above the fluid (and the hardware of which is not in contact with the fluid), where the sensor measures a distance to a fluid surface level from the sensor (Figs 3A-B, [0024-27, 0027]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Baker by providing the ultrasonic level sensor of Unger for the sensor of Baker, as a known element to produce the predictable results of height measurement through measurement of a hydraulic level with reasonable expectations of success (understanding hydraulic fluid level corresponds to height extension, as evidenced by Schultz, 3:3).  Given that the references, as modified, teach structure consistent with the claimed invention, one of ordinary skill would understand that the modified device of Baker would have similar characteristics, including the ability to be used to detect fluid leakage. With regard to the direct connection of the sensor to the controller and the drive, a skilled artisan would have fund it obvious to provide the claimed direct connections to configure the lifting device to function as intended.  

Regarding claims 17, 22, and 35, Baker, as modified, teaches the limitations of claim 15, as described above, and further teaches an ultrasonic hydraulic liquid level sensor, as .


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of Unger, evidenced by Berends and Schultz, as applied to claim 17, and further in view of Schultz, of record. 

Regarding claim 18, Baker, as modified, discloses the limitations of claim 17, as described above, but does not explicitly disclose the measurement system further comprises a float sensor with an electromagnetic float and/or a resistance element and/or an inclinometer.  However, Schultz is also concerned with a lifting apparatus that comprises a measurement system, and Schultz teaches providing a float and potentiometer to measure the height or level of a fluid (Fig 2, float sensor to measure height or level of fluid in reservoir tank 48 to indicate extension height, sensor 52 contained in the tank 48, col 3, para 3, understanding only the float itself would contact the fluid, the float driving movement of the potentiometer which is not in contact with the fluid).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Baker by providing a supplemental measurement device in the form of the float sensor of Schultz in the device of Baker, as modified, as a known element to produce the predictable results of a redundant or back-up measurement device, assuring accurate measurements and continued operation of the device could be maintained if the ultrasonic level sensor were to fail.    



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of Unger, evidenced by Berends and Schultz, as applied to claim 15, and further in view of Donohoe, et al. (US 2014/0234122, “Donohoe”), of record.  

Regarding claim 20, Baker, as modified, teaches the limitations of claim 15, as described above, but does not explicitly teach wherein the measurement system further comprises a temperature sensor enabling a temperature compensation of the indirect measurement.  
Donohoe also teaches a lifting system comprising a hydraulic cylinder (Figs 3-6), teaching measuring the temperature of hydraulic fluid with a temperature sensor to monitor the hydraulic fluid teaching that increased hydraulic fluid temperature causes wear on components [0020-21].     It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Baker, as modified, by adding the temperature sensor taught by Donohoe, to monitor fluid temperature to understand the operating temperature of the fluid over time to better predict the wear of the various associated components, to better predict part life and maintenance cycles.    

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of Unger, evidenced by Berends and Schultz, as applied to claim 15 above, and in view of Enerpac (https://web.archive.org/web/20130403111552/http://pdf.directindustry.com/ pdf/enerpac/pe-series-hydraulic- submerged-electric-pumps/14336-255463.html, hereinafter “Enerpac”), of record.    

Regarding claims 21 and 24, Baker, as modified, teaches the limitations of claim 15, as described above, and further teaches wherein the lifting system comprises a group of lifting .  


Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of Unger, evidenced by Berends and Schultz, as applied to claim 15, and further in view of Chaung  (US 2009/0038393, "Chaung"), of record. 

Regarding claims 36-37, Baker, as modified, teaches the limitations of claim 15, as described above, but Baker as modified, does not explicitly teach that the sensor is a pressure sensor or a weight sensor, as required by the claims.  However, Chaung is also concerned with measuring fluid level with a sensor, and specifically teaches the equivalence of a float level sensor, an ultrasonic level sensor, a pressure sensor, and a weight sensor: 
In other embodiments, the liquid level sensor 206 may be an electrode liquid level sensor, an optoelectronic liquid level sensor, a float liquid level sensor, a pneumatic liquid level sensor, an electrostatic capacitive liquid level sensor, a continuous float liquid level sensor, an ultrasonic liquid level sensor, a pressure liquid level sensor, or a weight liquid level sensor. [0031]

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Baker, as modified, by providing the measurement device comprising a pressure liquid level sensor or a weight liquid level sensor as a simple 


Response to Arguments
Applicant’s arguments with respect to the rejection of claim 15 filed December 24, 2020 have been considered but are not persuasive.  Specifically, Applicant alleges that:
None of the prior art of record either teaches or suggests a controller and measurement system that not only determines the height of the carrier but also determines whether or not there has been any leakage of hydraulic fluid (remarks, page 5), 

with which Examiner respectfully disagrees, indicating that the claims do not require that the controller determines fluid leakage.  Claim 15 recites only “wherein the measurement from the system is used to detect leakage of hydraulic fluid,” which appears to be an intended use of the measurement.  Although “Applicant believes it is clear that the controller is responsible for processing the measurement signal and determining whether or not there may be fluid leakage,” no such relationship has been recited in the claim, nor is support found in the specification ether direct or inherent.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D KELLER/Primary Examiner, Art Unit 3723